Title: John Adams to Abigail Adams, 29 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 29.1775
      
     
     I cannot exclude from my Mind your melancholly Situation. The Griefs of your Father and Sisters, your Uncles and Aunts, as well as the remoter Connections, often croud in upon me, when my whole Attention ought to be directed to other Subjects.
     Your Uncle Quincy, my Friend as well as Uncle, must regret the loss of a beloved Sister, Dr. Tufts my other Friend I know bewails the loss of a Friend, as well as an Aunt and a sister, Mr. Cranch the Friend of my youth as well as of my riper Years, whose tender Heart sympathizes with his fellow Creatures in every Affliction and Distress, in this Case feels the Loss of a Friend, a fellow Christian, and a Mother.
     But alas what avail these mournfull Reflections. The best Thing We can do, the greatest Respect We can show to the Memory of our departed Friend, is to copy into Our own Lives, those Virtues which in her Lifetime rendered her the Object of our Esteem, Love and Admiration. I must confess I ever felt a Veneration for her, which seems increased by the News of her Translation.
     Above all Things my dear, let us inculcate these great Virtues and bright Excellencies upon our Children.
     Your Mother had a clear, and penetrating Understanding and a profound Judgment, as well as an honest and a friendly and a charitable Heart.
     There is one Thing however, which you will forgive me if I hint to you. Let me ask you rather, if you are not of my opinion? Were not her Talents, and Virtues too much confined, to private, social and domestic Life. My Opinion of the Duties of Religion and Morality, comprehends a very extensive Connection with society at large, and the great Interest of the public. Does not natural Morality, and much more Christian Benevolence, make it our indispensible Duty to lay ourselves out, to serve our fellow Creatures to the Utmost of our Power, in promoting and supporting those great Political systems, and general Regulations upon which the Happiness of Multitudes depends. The Benevolence, Charity, Capacity and Industry which exerted in private Life, would make a family, a Parish or a Town Happy, employed upon a larger Scale, in Support of the great Principles of Virtue and Freedom of political Regulations might secure whole Nations and Generations from Misery, Want
      and Contempt. Public Virtues, and political Qualities therefore should be incessantly cherished in our Children.
    